        Case 5:16-cv-01699-MHH Document 153 Filed 11/14/18 Page 1 of 4                     FILED
                                                                                  2018 Nov-14 AM 09:53
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

GLENDA LOCKHART, et al.,                 )
                                         )
            Plaintiffs,                  )
                                         )
vs.                                      )       CIVIL ACTION NO.:
                                         )       5:16-cv-1699-MHH
ANA FRANKLIN, et al.,                    )
                                         )       JURY TRIAL DEMANDED
             Defendants.                 )

      RESPONSE TO ANA FRANKLIN’S MOTION TO DISMISS THIRD
                     AMENDED COMPLAINT

       COME NOW, the Plaintiffs, Glenda Lockhart and Straightline Drywall and

Acoustical, LLC, by and through their undersigned attorneys of record, and hereby

responds to Ana Franklin’s “Partial Motion to Dismiss” the state law claims (Counts

Two, Three, Five, and Six) of Plaintiffs’ Third Amended Complaint. (Doc. 97) In

support thereof, Plaintiffs state and show as follows:

       1.    Franklin asserts that they are absolutely immune from liability by virtue

of their positions as deputy sheriffs.

       2.    What is glaringly absent from her Partial Motion to Dismiss is well-

established Alabama law extending such immunity only “whenever the acts that are

the basis of the alleged liability were performed within the course and scope of the

officer's employment.” Ex parte Davis, 930 So.2d 497, 500–01 (Ala.2005).

       3.    “The key question, then, is whether Defendants were acting in the
                                             1
       Case 5:16-cv-01699-MHH Document 153 Filed 11/14/18 Page 2 of 4




course and scope of their employment.” Cooper v. Smith, 2013 WL 252382 *at 2

(M.D.Ala.2013).

      4.     In her Motion to Dismiss, Franklin fails to even assert that she was in

fact on duty or performing tasks falling within the line and scope of her duties.

      5.     Plaintiffs assert that Franklin’s actions fell outside the line and scope of

her duties as sheriff. Their “criminal” actions in obtaining and executing a search

warrant, which were outlined by Judge Thompson in his Order dated April 27, 2018,

and their actions in causing property owned by Plaintiffs to be destroyed and/or

damaged, were not within the line and scope of their duties as deputy sheriffs. These

actions form the basis of Plaintiffs’ invasion of privacy, intentional interference with

contractual relations, and civil conspiracy claims. (See Third Amended Complaint,

Doc. 79, ¶ 82, 87)

      6.     Because Franklin offers “no legitimate explanation for their actions”,

Cooper, at 2, state immunity should not shield them from liability in this case.

      WHEREFORE, premises considered, the Plaintiffs respectfully request the

Court to deny Franklin’s Partial Motion to Dismiss.

                                        Respectfully submitted,


                                        /s/ Brandy M. Lee
                                        Brandy M. Lee


                                        /s/ Brice M. Johnston
                                           2
       Case 5:16-cv-01699-MHH Document 153 Filed 11/14/18 Page 3 of 4




                                       Brice M. Johnston

                                       Counsel for Plaintiffs


OF COUNSEL:

Lee Law Firm, LLC
403 Ninth Avenue
Jasper 35501
Phone: (205) 328-9445
Fax: (800) 856-9028

Johnston Law Firm, P.C.
2100 First Avenue North
Suite 600
Birmingham, Alabama 35203
Phone: (205) 328-9445
Fax: (800) 856-9028


                            CERTIFICATE OF SERVICE
I certify that on November 14, 2018, a copy of this pleading was filed electronically
with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent
to all counsel of record via the court’s electronic filing system.

Bill Gray

John David Gray

Robert Spence

Rick Howard

April McKay

Kenneth Murray

Mark Dukes

                                         3
      Case 5:16-cv-01699-MHH Document 153 Filed 11/14/18 Page 4 of 4




Stewart Howard

                            /s/ Brandy M. Lee
                            OF COUNSEL




                                    4
